DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Gorokhovsky et al. (10,287,670 B2).
Gorokhovsky et al. discloses the invention and method including:
Claim 1; a blade substrate on which a blade edge (col. 2, lines 27-30, razor blade) is formed; a hard coating layer coated on the blade substrate, the hard coating layer including an amorphous region (see claim 1) in which chromium and boron are mixed (col. 13, lines 50-66), wherein one or more nanocrystalline structures (see col. 16, lines 53-56) are dispersed in the amorphous region; and a polymer coating formed on the hard coating layer (see col. 4).
Claim 2; wherein the one or more nanocrystalline structures comprise chromium boride (claim 3).
Claims 3 and 11; wherein the hard coating layer is a single layer (see Fig. 5).
Claims 4 and 12; wherein the one or more nanocrystalline structures comprise particles with a diameter in a range of 3 to 100 nm.
Claim 5; wherein the hard coating layer has a thickness in a range of 10 to 1000 nm (see col. 5).
Claim 6; an adhesion-enhancing layer disposed between the hard coating layer and the blade substrate (see Fig. 5).
Claim 10; performing a heat treatment on a blade substrate (see col. 5-6); forming a blade edge on the blade substrate by polishing the heat-treated blade substrate (see col. 5-6); forming a hard coating layer by performing physical vapor deposition (PVD) on the heat-treated blade substrate, on which the blade edge is formed, by using a single composite target including chromium and boron that are mechanically combined and mixed to provide the hard coating layer including an amorphous region in which the chromium and the boron are mixed, wherein one or more nanocrystalline structures are dispersed in the amorphous region; and forming a polymer coating on the hard coating layer.

Allowable Subject Matter
Claims 7-9, 13-15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724